Citation Nr: 0005744	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  94-09 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD) with dysthymia, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel

INTRODUCTION

The veteran had active duty from April 1942 to June 1943.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  Subsequently, the veteran moved to Florida, and his 
case is now processed by the RO in St. Petersburg, Florida.  

In March 1996, the Board denied the claim of an increased 
rating for PTSD, which was then rated as 30 percent 
disabling.  However, in October 1996, the case was vacated 
and remanded by the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court).  On return to the Board the case was 
remanded in July 1997 and May 1998.  The Board notes that a 
rating decision in December 1997 increased the evaluation of 
the PTSD with dysthymia to 50 percent, effective from 
September 18, 1991.  The matter of the assignment of an 
increased rating for this disability remains on appeal before 
the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  The veteran's psychiatric disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as recurrent 
depression, without evidence of obsessional rituals; 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression; impaired impulse control; or spatial 
disorientation.

2.  The veteran's PTSD is manifested primarily by no more 
than considerable impairment in social functioning and 
industrial capability.

CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including § 4.3, Diagnostic Code 
9411, as amended at 61 Fed. Reg. 52695 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In essence, the veteran contends that the symptoms of his 
service-connected psychiatric disability warrant an increased 
disability evaluation.  In particular, it is asserted that 
the veteran has such symptoms as suicidal ideation, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships.  

The veteran has presented a well grounded claim for an 
increased evaluation for his service-connected psychiatric 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  Although VA must consider the entire 
record, the most pertinent evidence, because of effective 
date law and regulations, is created in proximity to the 
recent claim.  38 U.S.C.A. § 5110 (West 1991).

The VA rating schedule is used primarily as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  It is essential, both 
in the examination and in the evaluation of disability, that 
each disability be viewed in relation to its history.  38 
C.F.R. § 4.1 (1999).

A May 1990 VA memorandum notes that the veteran's claims 
folder had been misplaced.  In December 1992, the RO noted 
that the veteran had been service-connected for a 
psychoneurosis since service discharge and assigned a 30 
percent rating, effective from September 1991, for PTSD with 
dysthymia under Diagnostic Code 9411.  The service-connected 
psychoneurosis had previously been rated 10 percent 
disabling.

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for psychiatric 
disabilities, effective November 7, 1996.  The application of 
38 C.F.R. §§ 4.1, 4.10, assessing the actual functional 
impairment, was not affected by this change in the law.  
"[W]here the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to [the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In general, when revised regulations expressly stated an 
effective date and contained no provision for retroactive 
applicability, the regulations are applied only as of the 
effective date.  Therefore, in view of the effective date 
rule contained in 38 U.S.C. § 5110(g), which prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, the Board will 
consider the issue of an increased rating prior to 
November 7, 1996, under the old regulations.  Thereafter, the 
evidence will be applied to the rating criteria that are most 
favorable to the veteran. 

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 100 percent rating 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or symptoms controlled by continuous 
medication.  A noncompensable rating is assigned when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
38 C.F.R. § 4.130 (1999).

The RO assigned the current 50 percent rating under the 
rating criteria now in effect.  The previous 30 percent 
rating was assigned under the former rating criteria.

Under the General Rating Formula for Psychoneurotic 
Disorders, in effect until November 1996, a 100 percent 
evaluation is assigned when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent 
evaluation is assigned when there is considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people, and when, by reason of  
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent evaluation 
is assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A noncompensable rating is 
assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132 
(1996).  

The evidence concerning the veteran's current level of 
disability consists primarily of his written statements, 
personal testimony, as well as, the reports of private and VA 
treatment records, which included psychological testing.  It 
has not been alleged that his disability from PTSD has 
worsened since the most recent VA examination. 

At a July 1992 VA examination, the veteran reported a history 
of psychiatric hospitalizations dating from 1943 including at 
least three hospitalizations in the 1970s and 1980s.  At that 
time, the veteran reported that he was not in treatment and 
was not taking medication although the treatment records 
indicate that he began to be seen sporadically at 
approximately that time.  The veteran had legally changed his 
name to that of the well-known holiday character in 1982.  
The mental status examination related that his mood was 
anxious and his affect was congruent and slightly labile.  He 
was easily stressed when talking of the war and became 
tremulous.  His form of thought was very circumstantial and 
difficult to redirect.  His content of thought was positive 
for fleeting suicidal ideation.  There was no homicidal 
ideation, hallucinations or delusions.  He reported 
nightmares but no flashbacks.  His memory was intact plus his 
insight and judgment were considered good.  The VA examiner 
indicated that the veteran chose to become this holiday 
character, which was not consistent with a delusion.  At his 
June 1993 hearing, the veteran indicated that he was not 
undergoing any psychiatric treatment nor taking psychotropic 
medications.

The veteran was hospitalized at a VA facility in January 
1995.  The veteran reported that doctors sent him to the 
hospital and he wanted a 100 percent evaluation.  He reported 
nightmares involving a friend being eaten by sharks.  
Reportedly, at another VA clinic, the veteran had related 
thoughts of killing him and others.  He reported drinking 
four ounces of whiskey daily.  The veteran was dressed in red 
with a long white beard.  He had good eye contact with normal 
psychomotor activity.  On mental status examination his 
abstract thinking, insight, and judgment were fair.  His 
affect was appropriate.  His speech was coherent, relevant, 
and organized.  There were no delusions or hallucinations.  
The physician reported that it was difficult to classify the 
veteran's behavior as reflective of a true multiple 
personality or as a dissociative disorder because the veteran 
manifested a full complement of the holiday character's 
personality that co-existed with the full complement of the 
"service connection seeking veteran" personality.  This 
examiner also noted that the veteran's agenda at that time 
was to re-establish a 100 percent evaluation for his 
psychiatric disability.

The Board must be particularly careful to consider only 
factors and criteria in the rating schedule.  The joint 
motion for remand in October 1996 specifically noted that the 
Board's March 1996 decision had erred, as a matter of law, in 
considering such factors as the veteran's ability to interact 
with the health care professionals who had examined him, and 
his cognitive functions, orientation, memory, and judgment, 
as these were not factors in the evaluation of PTSD at the 50 
percent level under the rating criteria then in effect.  It 
was also noted that the Board did not take into account prior 
medical treatment records and failed to reconcile the 
dramatically different levels of functioning represented by 
the global assessment of functioning scale (GAF) scores -- in 
particular, the GAF score of 40 reported by a VA examiner in 
July 1992 and the GAF score of 70 reported by a VA examiner 
in January 1995.  

To specifically respond to the matter of the GAF scores, the 
Board remanded the case in July 1997.  The veteran underwent 
VA examination in November 1997 and the examiner was asked to 
respond to the Court's question of the difference in the GAF 
scores.  This examiner indicated that the GAF score of 70 
that was recorded in January 1995 was likely the result of 
appropriate treatment whereas the GAF score of 40 in July 
1992 was more than likely a result of inadequate treatment.  

While the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Id.  

In considering the new criteria, the Board reviewed the 
report of private examination conducted in June 1998.  This 
report indicated that the veteran was first examined in March 
1997 after presenting himself in a grandiose delusional state 
reportedly as the holiday character whose name he had taken 
legally - although the examiner seemed entirely unaware that 
the veteran had legally changed his name.  On examination, he 
was described as grandiosely delusional.  He exhibited ideas 
of influence wherein he believed that all things would come 
true through wishing.  He did not exhibit thought 
broadcasting, insertion or blocking.  He was oriented to time 
and place.  His memory for immediate, recent and remote 
recall was intact.  He did not relate to depressive ideas.  
He related to manic features of indiscreet thought content 
and behavior, grandiose delusions, flight of ideas, and 
hyperexpansiveness.  His judgment and insight were considered 
poor due to his delusions.  

Of record is a VA clinical entry dated in August 1998.  This 
note indicates that the VA examiner who conducted the 
psychiatric examination in November 1997 reviewed the 
veteran's records.  He concluded that the veteran's 
psychiatric disorder had a severe effect on his occupational 
and social functioning. 

In considering this private examination and the comments of 
the VA examiner in August 1998, in isolation, it would appear 
that the veteran's disability warrants a higher evaluation.  
Moreover, at VA examination in November 1997, the veteran 
reported various symptoms including periodic suicidal 
ideation, which would appear to fit the criteria for a 70 
percent rating.  Incidentally, in reporting his findings the 
examiner described the veteran's ideation as vague. 

However, it should be pointed out that in reviewing the 
medical history recorded by the private examiner in 1998, the 
veteran reported a history that is not documented in the 
medical record.  For instance, he indicated that he had 
undergone Electro-Convulsive Therapy (ECT).  This has not 
been shown in the record; if it did occur, it did not occur 
during the period for which the veteran's disability is being 
evaluated.  Furthermore, he indicated that his psychiatric 
disability had been rated as 100 percent disabling by the VA.  
At that time, however, his disability was rated 50 percent 
disabling.  As noted above, the examiner did not appear to be 
aware that the veteran had legally changed his name, or that 
he had voluntarily adopted this holiday character persona 
after favorable experiences being compared to that character 
when his beard had grown.  Therefore, this examination 
report's persuasiveness is considered in light of the 
veteran's reported medical history.  

Furthermore, as noted above, a VA examiner during his 
hospitalization in 1995 challenged the veteran's grandiose 
gestures by noting the veteran's desire to gain a 100 percent 
evaluation.  More recently, a VA examiner in July 1999, in 
giving his diagnostic assessment, commented that the veteran 
derived such great pleasure from his role as a holiday 
character that it sounded like he was performing at the June 
1998 private evaluation.

Nonetheless, when considering the entire evidence of record, 
including the described suicidal ideation, his psychiatric 
manifestations are more consistent with a 50 percent rating.  
On the mental status examination, conducted by the VA in July 
1999, the veteran denied most of the associated symptoms with 
PTSD.  He indicated that he had periodic nightmares, however, 
they had decreased in frequency.  There was no anniversary 
action; his sleep was good; he denied startle response and 
flashbacks; he did not have difficulty talking about his time 
in the military; and he had no difficulty forming 
relationships or being close to others.  As the Court's order 
prohibits the Board from considering any factors not listed 
in the rating criteria, the Board specifically notes that the 
former rating criteria do not explicitly provide for a 
disability evaluation based on nightmares, sleep disturbance, 
anniversary action, startle response, flashbacks, or 
difficulty discussing time in military service.  They provide 
a rating at the 70 percent level for severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people, and severe impairment in the 
ability to obtain or retain employment due to the severity 
and persistence of unspecified psychoneurotic symptoms.  

Moreover, the veteran in describing his symptoms did not 
indicate problems involving routine behavior, self-care, or 
conversation.  His conversation was normal, not illogical, 
obscure, or irrelevant.  At a November 1997 VA examination, 
his voice was described as soft but goal directed.  He 
reportedly was preoccupied with his service-connected status 
and seemed angry that he was not guaranteed an increase in 
his disability rating at that evaluation.  Although it has 
been reported that he frequently appeared in holiday-related 
colors and dress, it has not been reported that he neglected 
his personal appearance or hygiene at either of the 
examinations.  He appeared to be able to function 
independently, appropriately, and effectively.  There is no 
evidence of spatial disorientation.  He was described as 
oriented at the 1999 VA examination, rather than disoriented.  
There were no reported obsessional rituals.

Still further, it has not been shown that the veteran has 
problems with impaired impulse control, such as unprovoked 
irritability with periods of violence.  At the 1999 VA 
examination his affect was described as bright and pleasant.  
His judgment had not been described as impaired.  There was 
no reported evidence of near-continuous panic or depression 
that has affected his ability to function independently.  At 
the 1999 VA examination, the examiner commented that it 
appeared that the veteran suffered depression from time to 
time.  Significantly, however, at that time he was neither 
dysthymic nor manic.  The 1997 VA examination report does not 
show that the veteran exhibited evidence of depression or 
panic.  The examiner indicated that the veteran was not 
manic.  At the 1997 and 1999 VA examinations, his abstract 
thinking and concentration were adequate.  The 1999 VA 
examination report shows that his thought content was without 
auditory or visual hallucinations.  There were no flights of 
ideas, delusions or ideas of reference.  

The veteran did reportedly have some impairment in social 
relationships.  At the July 1992 VA examination he described 
himself as being a loner unable to relate to adults.   He 
performed volunteer work, apparently as his holiday 
character, working with children.  As noted, he also had some 
mood disturbances, described as depression.  At his personal 
hearing held in 1993, he reported past alcohol use.  He 
reported that he had been married for 28 years but divorced 
for 21 years.  He referred to aggressive behavior during the 
time of his marriage.  He indicated that he loved children 
and was less comfortable in the company of adults.  He 
reportedly received millions of letters from children, 
however, he mistrusted adults to a large extent.  He was then 
single and lived alone.  He had at least 85 jobs since 
service discharge.  Although there is obvious evidence of 
difficulties in establishing and maintaining effective work 
and social relationships, these factors, alone, however, do 
not more nearly approximate the criteria for a 70 percent 
rating or higher.  See 38 C.F.R. § 4.7 (1999). 

In considering the GAF score, as directed by the Court's 
order, the Board notes that it has been variously assessed 
over the years.  As reported above, in July 1992 it was 
assessed at 40, which is indicative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrevelant) or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  See DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition) at 44-47.  
However, the VA physician at his January 1995 hospitalization 
discharge assigned the veteran a GAF score of 70, that is, 
indicative of some mild impairment (e.g., depressed mood and 
mild insomnia) or some difficulty in social occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationship.  This score was 
also assigned during VA outpatient treatment in January 1996.  
As previously noted, an examiner has specifically attributed 
this difference in functioning to the level of medical care 
provided to the veteran.

In November 1997, the VA physician assigned a GAF score of 55 
and in June 1998, the private physician assigned a GAF score 
of 50.  The VA physician in 1999 reported a GAF score of 50 
to 55.  A GAF of 51 to 60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with coworkers), whereas a GAF of 41 to 50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  The veteran's 50 percent disability rating 
reflects the fact that he experiences significant psychiatric 
symptoms.  Despite the reported PTSD symptoms, it is not 
shown that he has symptomatology that is comparable with more 
serious impairment such as spatial disorientation or 
obsessional rituals.  The assigned GAF score does not support 
the conclusion that the veteran has more than considerable 
impairment in his social or occupational functioning.  

The veteran's representative in the January 2000 brief 
maintains that the veteran's GAF score of 41 to 50 is 
indicative of serious impairment.  Significantly, however, as 
pointed out above, the veteran's more recent GAF scores are 
between 50 and 55.  A score in the range of 40 has not been 
shown since 1992.  Moreover, the most recent examination 
report dated in 1999 indicates that the veteran exhibited 
very little in terms of PTSD symptoms and his symptoms were 
described as mild.  

The Board also notes that while the new regulations 
pertaining to psychiatric disabilities are more specific in 
delineating manifestations and the old criteria were not, the 
Board is required to consider whether a higher evaluation is 
warranted under the old diagnostic criteria.  However, review 
of the record discloses no probative evidence that the 
veteran's service-connected PTSD is productive of more than 
moderate impairment, as defined by the criteria cited above.  
Therefore, the Board finds that application of the old 
diagnostic criteria would not help the veteran in obtaining a 
higher rating for his service-connected psychiatric 
disability.  38 C.F.R. § 4.7, Part 4, Diagnostic Code 9411 
(1996).  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999).  This case does not present factors such as frequent 
periods of hospitalization or marked interference with 
employment.  

In regards to industrial impairment, the veteran reported at 
his 1992 VA examination that he is unemployed and only does 
volunteer work.  A review of more recent records relates that 
he often uses his holiday character to obtain work.  
Nevertheless, a review of the records does not show that his 
unemployment resulted from his service-connected disability.  
The examiner at the 1999 VA examination noted that the 
veteran's advanced age and physical difficulties were a 
significant impediment to him gaining employment.  Further, 
the veteran has not produced any documents from any former 
place of employment implicating his service-connected 
disability in his unemployment. 

Moreover, a review of the claims file does not show that this 
service-connected disorder has resulted in frequent 
hospitalization.  Although the VA is receiving support 
counseling on a regular basis, as discussed above, the 
medical evidence explicitly reveals that a 50 percent 
disability evaluation is in order for the veteran's PTSD.  
Neither his statements nor the medical records indicate that 
the disability warrants the assignment of an extraschedular 
evaluation.


ORDER

An increased rating for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

